       Case: 1:19-cv-05325 Document #: 1 Filed: 08/07/19 Page 1 of 8 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHICAGO BLACKHAWK HOCKEY TEAM,                      )
INC.,                                               )      Case No. 1:19-cv-05325
                                                    )
               Plaintiff,                           )      Magistrate Judge:
                                                    )
v.                                                  )
                                                    )
HAWKTOWN TEAS, INC.,                                )
                                                    )
               Defendant.                           )


                     MOTION TO QUASH SUBPOENA OF MARK K. SURI

        This is a motion to quash a third-party deposition subpoena served on an attorney in a

pending trademark opposition proceeding before the Trademark Trial and Appeal Board by

opposing counsel in that proceeding. In support of this motion, Hawktown Teas, Inc. ("Movant")

states as follows:

     1. Movant filed several intent-to-use trademark applications with the U.S. Patent and

        Trademark Office for the marks HAWKTOWN, HAWKTOWN HEROES, and

        STRAIGHT OUTTA HAWKTOWN in connection with bar and restaurant services,

        alcoholic beverages and t-shirts. See Declaration of Mark K. Suri attached as Ex. A, ¶ 2.

     2. Attorney Mark K. Suri of Hinshaw & Culbertson LLP ("Attorney Suri") filed the

        trademark applications on behalf of Movant. Id.

     3. Opposer Chicago Blackhawk Hockey Team, Inc. (“Opposer”) filed an Opposition

        Proceeding against registration of Movant's applications, Opposition Number 91/231,595.

        Id. ¶ 3. The parties are currently taking discovery. On June, 26, 2019, Opposer served its

        written discovery on Movant. Movant timely responded to the written discovery requests.

        Opposer noticed a Rule 30(b)(6) deposition of Movant for August 14, 2019. Id. ¶¶ 4-7.



                                                                                   304091491v1 0981432
  Case: 1:19-cv-05325 Document #: 1 Filed: 08/07/19 Page 2 of 8 PageID #:1




4. In addition, Opposer issued a subpoena to Attorney Suri under the auspices of this Court

   for August 13, 2019. See id. ¶ 6; see also copy of subpoena attached as Ex. B hereto.

   Opposer noticed Attorney Suri’s deposition to occur before the Movant's Rule 30(b)(6)

   deposition. Id.

5. Pursuant to the subpoena, Opposer seeks to depose Attorney Suri on “All matters relevant

   to the factual representations made in the declarations personally signed by Mark K. Suri

   in support of the subject applications opposed in Trademark Trial and Appeal Board

   Opposition No. 91231595.” Ex. A ¶ 8; Ex. B.

6. The “declarations” referred to are the form declarations at the end of each trademark

   application. They read in pertinent part:

          The signatory believes that: . . . if the applicant filed an application
          under 15 U.S.C. § 1051(b), § 1126(d), and/or § 1126(e), the
          applicant has a bona fide intention, and is entitled, to use the mark
          in commerce on or in connection with the goods/services in the
          application. The signatory believes that to the best of the
          signatory’s knowledge and belief, no other persons, except, if
          applicable, concurrent users, have the right to use the mark in
          commerce, either in the identical form or in such near resemblance
          as to be likely, when used on or in connection with the
          goods/services of such other persons, to cause confusion or
          mistake, or to deceive. The signatory being warned that willful
          false statements and the like are punishable by fine or
          imprisonment, or both, under 18 U.S.C. § 1001, and that such
          willful false statements and the like may jeopardize the validity of
          the application or any registration resulting therefrom, declares that
          all statements made of his/her own knowledge are true and all
          statements made on information and belief are believed to be true.

   A copy of a representative application is attached as Ex. C.

7. When filing the application, Attorney Suri identified his position relative to Movant as

   “Attorney of record, Illinois bar member.” See Ex. A, ¶ 2, see also Ex. C.




                                               2
                                                                                 304091491v1 0981432
  Case: 1:19-cv-05325 Document #: 1 Filed: 08/07/19 Page 3 of 8 PageID #:1




8. As Movant's attorney, all non-privileged information Attorney Suri knows has been

   disclosed in the declarations. Ex. A ¶ 10. Other than those factual disclosures, Mr. Suri

   only possesses information that is subject to the attorney-client communication privilege,

   the attorney work product doctrine and other information that is subject to Federal Rule

   of Evidence 408. Id. Under Federal Rule of Civil Procedure 45(d)(3)(A)(iii), the Court

   may quash a subpoena that seeks disclosure of privileged or other protected information

   so long as no exception or waiver applies. Similarly, the Court may quash a subpoena

   subjecting a person to harassment or undue burden under Federal Rule of Civil Procedure

   45(d)(3)(A)(iv).

9. Opposer has not identified any exception or waiver that would apply to the privileged

   communications between Attorney Suri and his client, nor has Opposer indicated that an

   exception or waiver applies to Attorney Suri’s work product immunity.

10. Instead, Opposer seeks to depose Attorney Suri to ostensibly obtain information

   regarding the “factual representations made in the declarations” he signed supporting

   each of the applications now subject to opposition.

11. Courts strongly disfavor attempts to depose opposing counsel in pending matters as such

   a deposition provides a special opportunity for harassment. Opposing counsel depositions

   lead to disruption in the attorney’s trial preparation and could lead to his or her untimely

   disqualification.

12. Indeed, this Court has addressed a virtually identical issue before. Highlighting

   harassment as a legitimate concern, the Court concluded that a trademark holder’s

   counsel may not be deposed in a trademark infringement action when other ways to

   obtain information surrounding the declarations at issue existed. See Miyano Mach. USA,



                                            3
                                                                               304091491v1 0981432
  Case: 1:19-cv-05325 Document #: 1 Filed: 08/07/19 Page 4 of 8 PageID #:1




   Inc. v. MiyanoHitec Mach., Inc., 257 F.R.D. 456, 465 (N.D. Ill. 2008) (granting motion to

   quash subpoena aimed at plaintiff’s counsel).

13. In Miyano, a trademark holder brought suit against a competitor alleging trademark

   infringement, among other things, in connection with marks used with machine tools and

   as service marks. Id. at 458. The defendants served interrogatories on the machine

   manufacturing company and a deposition subpoena on one of its attorneys, seeking all of

   the company’s “information and beliefs relating to or bearing on the declarations made

   by [opposing counsel] in the applications at issue.” Id. at 459.

14. Using the well-established approach laid out in Shelton v. American Motors Corporation,

   805 F.2d 1323, 1327 (8th Cir. 1986), the Miyano court considered whether the defendants

   had “shown that (1) no other means exist to obtain the information than to depose

   opposing counsel, . . . ; (2) the information sought is relevant and nonprivileged; and (3)

   the information is crucial to the preparation of the case.” Miyano, 257 F.R.D. at 464-65.

15. While the factual bases behind the representations made in the application declarations

   may be relevant and not privileged, the Miyano court concluded that such information did

   not need to come from plaintiff’s attorney—there were others with adequate knowledge

   of the facts, such as the plaintiff’s Rule 30(b)(6) witness. Miyano, 257 F.R.D. at 464-65.

   Plaintiff also provided the information sought via written interrogatories about which the

   defendants complained, but failed to explain how the interrogatory responses were

   deficient. Id. at 465. As such, the court suggested the defendants submit additional

   interrogatories for more detailed information and granted plaintiff’s motion to quash. Id.

16. Opposer included a topic in its Rule 30(b)(6) deposition notice to Movant for:

   “Applicant’s statements to the United States Trademark Office in support of [the opposed



                                             4
                                                                              304091491v1 0981432
   Case: 1:19-cv-05325 Document #: 1 Filed: 08/07/19 Page 5 of 8 PageID #:1




   applications]." See Ex. A ¶ 9; see also Opposer's Notice of Rule 30(b)(6) Deposition of

   Hawktown Teas, Inc., Topic No. 9, copy attached hereto as Ex. D. This topic completely

   covers the information Opposer seeks in its subpoena to Attorney Suri.

17. The situation here is virtually identical to that faced by the Miyano court. Opposer’s third

   party subpoena seeking to depose Attorney Suri is unnecessary, requests cumulative

   information and, ultimately, constitutes harassment. While the factual underpinnings of

   Attorney Suri’s declarations may be relevant and not privileged, the attorney-client

   communications involving Attorney Suri discussing those facts with his client are

   privileged. Morever, Miyano made clear that the linchpin of its approach is whether other

   means exist to obtain the sought after information, before taking the step of deposing

   opposing counsel. See Miyano, 257 F.R.D. at 464-65 (“Defendants have not satisfied

   their burden of showing that no means exist to obtain the requested information other

   than to depose [opposing counsel]”).

18. Similar to the defendants in Miyano, Opposer is already in possession of any information

   it would be able to glean from Attorney Suri’s deposition, and it would be able to obtain

   all other non-privileged information through sources other than Attorney Suri. Movant

   has served answers to Opposer’s written discovery, and Opposer has yet to even attempt

   to obtain information from Movant itself through a Rule 30(b)(6) witness or otherwise.

   Certainly, deposing a Movant representative regarding the declarations should take place

   prior to deposing Movant’s counsel. Here, Opposer even scheduled Attorney's Suri's

   deposition prior to the scheduled date for Movant's deposition. Compare Ex. B to Ex. D.

19. Moreover, similar to Miyano, Opposer has offered no explanation as to how or why

   Movant’s answers to the written interrogatories might be deficient—nor is it able to. It



                                             5
                                                                                304091491v1 0981432
  Case: 1:19-cv-05325 Document #: 1 Filed: 08/07/19 Page 6 of 8 PageID #:1




   served the subpoena on Attorney Suri prior to receiving any responses to its written

   discovery.

20. Nor has Opposer raised so much as a concern that a Rule 30(b)(6) witness representing

   Movant might lack the requisite knowledge of facts underlying the declarations. There is

   no reason why Movant’s counsel would know more about the factual representations in

   the declarations of the applications than a representative of Movant.

21. Courts such as the Miyano court established that all other avenues to obtain the

   information sought must have been exhausted before deposing opposing counsel. See

   e.g., Howard v. Securitas Sec. Servs., USA Inc., 630 F. Supp. 2d 905, 911 (N.D. Ill.

   2009). (courts “seem to hold generally that a deposition of opposing counsel should not

   proceed unless there is a strong showing of need and evidence that all other discovery

   avenues have been exhausted”). Here, Opposer has done nothing to exhaust its potential

   discovery sources.

22. There are clearly other avenues—deposing a Rule 30(b)(6) witness and receiving answers

   to written interrogatories—available to Opposer to obtain the factual underpinnings of

   Attorney Suri’s declarations that would avoid encroaching on privileged communications

   and information protected by the work product doctrine. Opposer has yet to even attempt

   to exhaust those avenues.

23. Thus, Opposer has not met its burden in establishing that there are no other means

   available to obtain the information it seeks besides deposing Mr. Suri, Movant's attorney.

   Opposer's subpoena is merely a ploy designed to drive a wedge between Attorney Suri

   and his client, and it ultimately amounts to harassment. In defending against the




                                            6
                                                                             304091491v1 0981432
      Case: 1:19-cv-05325 Document #: 1 Filed: 08/07/19 Page 7 of 8 PageID #:1




       deposition or moving to quash the subpoena, Opposer’s subpoena results in a significant

       waste of time and resources.

   24. Accordingly, Movant respectfully moves the Court for an Order quashing the subpoena

       and instructing Opposer to pay Movant’s fees and costs in responding to the subpoena

       and moving to quash it.



Dated: August 7, 2019                             Respectfully submitted,

                                                  HINSHAW & CULBERTSON LLP


                                                  /s/ Mark K. Suri
                                                  Mark K. Suri


Mark K. Suri (#6199636)
Steven M. Puiszis
Caroline Mondschean
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
msuri@hinshawlaw.com




                                              7
                                                                               304091491v1 0981432
      Case: 1:19-cv-05325 Document #: 1 Filed: 08/07/19 Page 8 of 8 PageID #:1




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on August 7, 2019, he served a copy of the foregoing

document via email on the following counsel who issued the Subpoena on behalf of Chicago

Blackhawk Hockey Team, Inc. and counsel who represents Opposer in the Trademark Trial and

Appeal Board, Proceeding No. 91/231,595.



Tricia Legittino
tlegittino@fkks.com
Frankfurt Kurnit Klein & Selz P.C.
2029 Century Park East, Suite 1060
Los Angeles, CA 90067
Tel: 310-579-9632

Catherine M.C. Farrelly
cfarrelly@fkks.com
Kimberly M. Maynard
kmaynard@fkks.com
Frankfurt Kurnit Klein & Selz P.C.
488 Madison Avenue, 10th Floor
New York, NY 10022
Tel: 212-826-5579


                                                       /s/Mark K. Suri
                                                       Mark K. Suri




                                            8
                                                                           304091491v1 0981432
